United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2983
                                    ___________

John G. Vah,                           *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                              Submitted: December 2, 2009
                                 Filed: December 7, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      John G. Vah, a native and citizen of Liberia, petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). We conclude substantial evidence supports the BIA’s determination
that Vah did not meet his burden of proof for asylum because he was not subjected to


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
past persecution in Liberia and he does not have a well-founded fear of future
persecution in Liberia. See Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir.
2008) (standard of review); Uli v. Mukasey, 533 F.3d 950, 956 (8th Cir. 2008) (past
persecution); Vonhm v. Gonzales, 454 F.3d 825, 826-27 (8th Cir. 2006) (well-founded
fear of future persecution). Vah’s withholding-of-removal and CAT claims--which
carry more rigorous burdens of proof--necessarily fail as well, see Gitimu v. Holder,
581 F.3d 769, 774 (8th Cir. 2009), and Vah did not meet his burden for a grant of
humanitarian asylum, see Francois v. INS, 283 F.3d 926, 932 (8th Cir. 2002).

      Accordingly, Vah’s petition for review is denied.
                     _____________________________




                                         -2-